    Case 4:17-cv-00513-ALM-CAN Document 31 Filed 05/15/20 Page 1 of 1 PageID #: 4562



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

      WILLIAM JAMES AKIN, #1955082                    §
                                                      §
      V.                                              §        Civil Action No. 4:17cv513
                                                      §       (consolidated with 4:17cv514,4:17cv515,
      DIRECTOR, TDCJ-CID                              §        and 4:17cv516)
                                                      §


                                         ORDER OF DISMISSAL

             The cases were referred to United States Magistrate Judge Christine A. Nowak, who issued

      a Report and Recommendation concluding Petitioner’s cases should be dismissed with prejudice.

      The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

      and recommendations for the disposition of such actions, has been presented for consideration. No

      objections having been timely filed, the Court concludes the findings and conclusions of the

      Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.
.
             Accordingly, it is ORDERED the petitions for writ of habeas corpus are DENIED, and the

      cases are DISMISSED with prejudice. Certificates of appealability are DENIED. It is further

      ORDERED all motions by either party not previously ruled on are hereby DENIED.

            SIGNED this 15th day of May, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
